
	

113 HCON 54 IH: Directing the Clerk of the House of Representatives to make corrections in the enrollment of H.J. Res. 62.
U.S. House of Representatives
2013-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 54
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2013
			Mr. Graves of Georgia
			 submitted the following concurrent resolution; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Directing the Clerk of the House of
		  Representatives to make corrections in the enrollment of H.J. Res.
		  62.
	
	
		That in the enrollment of the joint
			 resolution (H.J. Res. 62) making continuing appropriations for fiscal year
			 2014, and for other purposes, the Clerk of the House of Representatives is
			 hereby authorized and directed—
			(1)in section 101, to
			 strike subsection (b) and insert the following:
				
					(b)The rate for operations provided by
				subsection (a) for each account shall be calculated to reflect the full amount
				of any reduction required in fiscal year 2013 pursuant to—
						(1)any provision of division G of the
				Consolidated and Further Continuing Appropriations Act, 2013 (Public Law
				113–6), including section 3004; and
						(2)the Presidential sequestration order dated
				March 1, 2013.
						;
				
			(2)in section 109(b),
			 to strike 2014 and insert 2013;
			(3)in section 112(a), to strike
			 $967,473,000 and insert $967,473,000,000;
			(4)in section 112(c),
			 to strike subsection (c) and insert subsection
			 (d);
			(5)at the end of
			 section 114, to insert the following:
				
					(c)LimitationNo entitlement to benefits under any
				provision of the Patient Protection and Affordable Care Act (Public Law
				111–148) or title I and subtitle B of title II of the Health Care and Education
				Reconciliation Act of 2010 (Public Law 111–152), or the amendments made by
				either such Act, shall have effect from the date of the enactment of this Act
				until December 31, 2014, nor shall any payment be awarded, owed, or made to any
				State, District, or territory under any such provision during that time
				period.
					;
				and
			(6)at the end of the
			 bill (before the short title), to insert the following:
				
					115.Notwithstanding any other provision of law,
				the Director of the Office of Management and Budget shall not, pursuant to the
				authority granted in section 251A(7)(B) of the Balanced Budget and Emergency
				Deficit Control Act of 1985, make any adjustment to the discretionary spending
				limit in section 251(c)(3) of such Act (as amended by section 112(a) of this
				joint
				resolution).
					.
			
